Title: David Barrow to Thomas Jefferson, 20 March 1815
From: Barrow, David
To: Jefferson, Thomas


      
        Very Dear Sir.
         Montgomery Kentucky, Near Mountsterling, March 20th 1815.
      
      From whatever Motives it may have arisen, I have for many Years wished a personal Acquaintance with you: but as that is impracticable under existing Circumstances, I take the Liberty of addressing a few Lines to you. In doing which, I shall not let the Fear of being considered a Flatterer, or of doing you an Injury by letting you know my entire Approbation of the Spirit that breathes in your Writings & your public Conduct while you filled the highest Office in the Nation. These Considerations have endeared your Name & Character to me, & I feel it a Tribute justly due, from to you an unknown Individual to pay it, however small it may appear in the Aggregate. I congratulate you in that Repose, I trust you are enjoying in your Retirement from ardent public Labours, & on the Exhibition of the olive Branch of Peace; and I hope that the Sweets of those Reflections & Sensations will be greatly hightned in an old & trusty Servant, by the bright Prospects & comfortable Assurances of a blessed Immortality flowing through Jesus Christ  our Lord. I trust that Bigotry, that tarnishes the Aspects & sours the Tempers of so many of the Professors of Christianity, has never influenced your Prejudice so as to bias your Judgment, relative to the great Subject of Religion: and I live under flattering Expectations that the Tolerance of our Government, will ultimately have the goodly Effect to remove those Animosities & party Spirit, that is too visible among the different Christian Sects, and that they will be led under the Influence of that “Charity that never fails” to meet & embrace one another upon pure Apostolic Grounds, and thereby manifest to an admiring World, the native Beauty and Utility of the Doctrines & Morality of the Lord Jesus.
      The enclosed Scraps will furnish you with a more general Idea, of some Things that have been agitated in this Quarter, than I have Time or Room at present to insert.—I forward them with a Hope, that at some leisure Hour, you may find Freedom to drop me some Hints, that your Knowledge, Feelings & Observations on the Subjects of Slavery & emancipation may dictate, which may be helpful to us in our present Struggles.
      And now Dear Sir, I most sincerely pray, that after a Life of public Toil & Usefulness you may through Divine Grace, be found among the heavenly Songsters rendering “Blessing, and Honour, and Glory, and Power unto him who sitteth upon the Throne, and unto the Lamb, for ever and ever.”
      
      
        I remain honored Sir, with every Sentiment of Esteem, yours to serve &c. &c.
        David Barrow.
      
    